     Case 2:90-cv-00520-KJM-DB Document 6942 Filed 11/05/20 Page 1 of 1


 1     DONALD SPECTER – 083925                            MICHAEL W. BIEN – 096891
       STEVEN FAMA – 099641                               JEFFREY L. BORNSTEIN – 099358
 2     MARGOT MENDELSON – 268583                          ERNEST GALVAN – 196065
       PRISON LAW OFFICE                                  LISA ELLS – 243657
 3     1917 Fifth Street                                  THOMAS NOLAN – 169692
       Berkeley, California 94710-1916                    JENNY S. YELIN – 273601
 4     Telephone: (510) 280-2621                          MICHAEL S. NUNEZ – 280535
                                                          JESSICA WINTER – 294237
 5     CLAUDIA CENTER – 158255                            MARC J. SHINN-KRANTZ – 312968
       DISABILITY RIGHTS EDUCATION                        CARA E. TRAPANI – 313411
 6     AND DEFENSE FUND, INC.                             ALEXANDER GOURSE – 321631
       Ed Roberts Campus                                  AMY XU – 330707
 7     3075 Adeline Street, Suite 210                     ROSEN BIEN
       Berkeley, California 94703-2578                    GALVAN & GRUNFELD LLP
 8     Telephone: (510) 644-2555                          101 Mission Street, Sixth Floor
                                                          San Francisco, California 94105-1738
 9                                                        Telephone: (415) 433-6830
10 Attorneys for Plaintiffs
11
12                                     UNITED STATES DISTRICT COURT
13                                     EASTERN DISTRICT OF CALIFORNIA
14
15 RALPH COLEMAN, et al.,                                 Case No. 2:90-CV-00520-KJM-DB
16                       Plaintiffs,                      ORDER GRANTING PLAINTIFFS
                                                          REQUEST FOR EXTENSION OF
17                 v.                                     TIME TO FILE PLAINTIFFS’
                                                          EXHIBITS IN SUPPORT OF
18 GAVIN NEWSOM, et al.,                                  RESPONSE TO EVIDENTIARY
                                                          OBJECTIONS
19                       Defendants.
                                                          Judge: Hon. Kimberly J. Mueller
20
21                 Good cause appearing, the Plaintiffs’ request for an extension of time to November
22 6, 2020 to complete the filing of the supporting exhibits for the response now on file at
23 Docket No. 6939 is GRANTED.
24 DATED: November 5, 2020.
25
26
27
28
     [3646242.1]                                                           Case No. 2:90-CV-00520-KJM-DB
                                                PROPOSED ORDER
